United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
DEPARTMENT OF THE NAVY, MILITARY
SEALIFT COMMAND, Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0345
Issued: September 20, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 24, 2014 appellant filed a timely appeal from a September 11, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied his
consequential injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established a consequential injury of tinnitus causally
related to his employment-related hearing loss.
FACTUAL HISTORY
On January 12, 2001 appellant, then a 47-year-old deck mechanic, filed an occupational
disease claim alleging that he sustained hearing loss as a result of excessive noise in the
workplace. He first became aware of his condition and realized it resulted from his employment
on July 17, 2000. Appellant had been disabled from work since June 5, 1998 due to a previous
1

5 U.S.C. § 8101 et seq.

traumatic injury.2 OWCP accepted his claim for noise-induced hearing loss and paid wage-loss
and medical benefits. Appellant was granted a schedule award of six percent permanent
impairment for bilateral hearing loss.
On November 30, 2012 appellant requested information via telephone regarding how to
expand his case to include tinnitus.
In an April 26, 2013 report, Dr. T. Oma Hester, a Board-certified otolaryngologist,
examined appellant for complaints of increasing bilateral ringing tinnitus. Appellant stated that
the tinnitus was constant and prevented him from sleep. Dr. Hester related that appellant had a
history of loud noise exposure, which included working in the military and around heavy
equipment and diesel engines for about 14 years. He also noted that appellant had hearing tests
over the years which revealed a mild-to-moderate downsloping sensorineural loss into the higher
frequencies with some recovery after a peak loss at 4,000 Hz. Upon examination, Dr. Hester
observed clear bilateral ear canals and translucent and mobile tympanic membranes. He
diagnosed bilateral sensorineural hearing loss and tinnitus.
In a May 2, 2013 report, Dr. Hester stated that appellant had mild-to-moderate
sensorineural hearing loss, with a peak loss at 4,000 Hz, consistent with a noise-induced pattern.
He also noted that appellant had a significant amount of loud noise exposure in the workplace
during his time in the military over 14 years.
On July 17, 2013 appellant again requested via telephone that OWCP expand his claim to
include tinnitus.
By letter dated July 17, 2013, OWCP advised appellant that medical evidence was
needed to expand the accepted conditions in his claim. It advised that appellant’s physician
provide a medical statement showing that his new condition was part of the original July 17,
2000 hearing loss injury, that the new condition was caused by the accepted work-related hearing
loss, or that his new condition was caused by the treatment of the accepted injury.
In a January 2, 2014 report, Dr. Hester related appellant’s complaints of constant bilateral
ringing tinnitus. He noted that appellant had a history of loud noise exposure from working in
the military and around heavy equipment and diesel engines for approximately 14 years.
Dr. Hester related that appellant had hearing tests performed over the years which showed a
mild-to-moderate downsloping sensorineural loss in the higher frequencies. He reported that a
March 20, 2013 audiogram demonstrated mild to borderline flat sensorineural hearing loss up to
2,000 Hz and a slight drop at 4,000 Hz with some recovery at 8,000 Hz. Dr. Hester stated that
appellant’s hearing tests over a series of years showed evidence of primarily isolated highfrequency loss with some recovery after a peak drop at 4,000 Hz. He opined that appellant’s
tinnitus complaints were most likely related to the hearing loss and a direct result of the hearing
loss itself.
In a decision dated April 11, 2014, OWCP denied appellant’s claim for tinnitus as a result
of his employment-related hearing loss. It found that the medical evidence was insufficient to
establish that tinnitus was causally related to his employment hearing loss.
2

Appellant has a previously accepted traumatic injury case (File No. xxxxxx423) for an April 14, 1997 injury.

2

On June 11, 2014 appellant requested reconsideration. He submitted an April 11, 2014
audiology evaluation which revealed a mild-to-moderate hearing loss in each ear. The
audiologist noted that appellant’s hearing thresholds had been stable since March 20, 2013.
In a May 19, 2014 report, Dr. Hester related that appellant continued to have problems
with bilateral ringing-type tinnitus. He noted that appellant had bilateral sensorineural hearing
loss due to loud noise exposure while employed for the Department of Labor. Upon
examination, Dr. Hester observed clear ear canals and translucent and mobile tympanic
membranes. He related that an April 11, 2014 hearing test demonstrated a bilateral mild-tomoderate sensorineural hearing loss with a peak loss at 4,000 Hz and some recovery beyond.
Dr. Hester explained that it was very difficult to determine the cause of tinnitus. He stated that it
was an extremely common problem that was believed to be related to sensorineural hearing loss.
Thus, Dr. Hester concluded that appellant’s tinnitus was related to his sensorineural hearing loss,
which was related to the employment factors of loud noise exposure.
By decision dated September 11, 2014, OWCP denied modification of the April 11, 2014
decision. It found that the medical evidence was insufficient to establish that appellant’s tinnitus
was a direct and natural result of his employment-related hearing loss.
LEGAL PRECEDENT
It is an accepted principle of workers’ compensation law that when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent, intervening cause attributable to the employee’s own intentional conduct.3 The
basic rule is that a subsequent injury, whether an aggravation of the original injury or a new and
distinct injury, is compensable if it is the direct and natural result of a compensable primary
injury.4 The Board has held that the subsequent progression of an employment-related condition
“remains compensable so long as the worsening is not shown to have been produced by an
independent nonindustrial cause.”5
A claimant bears the burden of proof to establish a claim for consequential injury. As
part of this burden, he must present rationalized medical opinion evidence, based on a complete
medical and factual background, establishing causal relationship.6 The opinion of the physician
must be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.7

3

Clement Jay After Buffalo, 45 ECAB 707, 715 (1994); John R. Knox, 42 ECAB 193, 196 (1990).

4

See A. Larson, The Law of Workers’ Compensation § 10.01 (November 2000).

5

Raymond A. Nester, 50 ECAB 173, 175 (1998); Robert W. Meeson, 44 ECAB 834, 839 (1993).

6

R.C., Docket No. 10-1789 (issued April 22, 2001); Jennifer Atkerson, 55 ECAB 317 (2004).

7

B.B., 59 ECAB 234 (2007); D.S., Docket No. 09-860 (issued November 2, 2009).

3

ANALYSIS
OWCP accepted appellant’s claim for employment-related bilateral hearing loss.
Appellant alleges that he sustained tinnitus as a consequence of his accepted employment injury.
The Board finds that appellant has failed to submit sufficient medical evidence to establish
tinnitus as causally related to his employment-related hearing loss.
In support of his consequential injury claim, appellant submitted various reports by
Dr. Hester from April 26, 2013 to May 19, 2014. He stated that he treated appellant for
complaints of increasing bilateral ringing tinnitus. Dr. Hester related that appellant had a history
of loud noise exposure, working in the military and around heavy equipment and diesel engines
for about 14 years. He also noted that appellant had hearing tests over the years which revealed
a mild-to-moderate downsloping sensorineural loss into the higher frequencies with some
recovery after a peak loss at 4,000 Hz. Upon examination, Dr. Hester observed clear bilateral ear
canals and translucent and mobile tympanic membranes. He diagnosed bilateral sensorineural
hearing loss and tinnitus. In his January 2, 2014 report, Dr. Hester opined that appellant’s
tinnitus complaints were most likely related to the hearing loss and a direct result of the hearing
loss itself. His opinion, however, that appellant’s tinnitus was “most likely related” to his
hearing loss is speculative in nature. The Board has held that medical opinions that are
speculative or equivocal in character are of diminished probative value.8 An award of
compensation may not be based on surmise, conjecture, speculation or upon appellant’s own
belief that there is causal relationship between his claimed condition and his employment.9 The
Board finds that Dr. Hester’s opinion is insufficient to establish appellant’s claim.
Furthermore, in a May 19, 2014 report, Dr. Hester related that appellant continued to
have problems with bilateral ringing-type tinnitus. He noted that appellant had bilateral
sensorineural hearing loss due to loud noise exposure while employed for the Department of
Labor. Dr. Hester explained that it was very difficult to determine the cause of tinnitus and
noted that it was an extremely common problem that was believed to be related to sensorineural
hearing loss. He concluded that appellant’s tinnitus was related to his sensorineural hearing loss,
which was related to his loud noise exposure. Although Dr. Hester provided an opinion on
causal relationship, the Board notes that he failed to offer any medical explanation as to how
appellant’s tinnitus resulted from his employment-related hearing loss.10 A medical opinion that
states a conclusion but does not offer any rationalized medical explanation regarding the cause of
an employee’s condition is of limited probative value on the issue of causal relationship.11
The additional April 11, 2014 audiology evaluation is likewise insufficient to establish
appellant’s consequential injury claim. The report does not contain any diagnosis of tinnitus nor
provide any opinion on whether appellant sustained tinnitus as a consequence of his
employment-related hearing loss. The Board has held that medical evidence that does not offer
8

D.D., 57 ECAB 734, 738 (2006); Kathy A. Kelley, 55 ECAB 206 (2004).

9

Robert A. Boyle, 54 ECAB 381 (2003); Patricia J. Glenn, 53 ECAB 159 (2001).

10

See D.M., Docket No. 13-1798 (issued November 12, 2013); see also R.K., Docket No. 10-415 (issued
January 21, 2011).
11

J.F., Docket No. 09-1061 (issued November 17, 2009); A.D., 58 ECAB 149 (2006).

4

any opinion regarding the cause of an employee’s condition is of limited probative value on the
issue of causal relationship.12
The Board notes that the A.M.A., Guides at section 11.2b, page 24913 states that, if the
tinnitus interferes with the activities of daily living such as sleep, reading, enjoyment of quiet
recreation, and emotional well-being, up to five percent may be added to a measureable hearing
impairment. Dr. Hester did not, in any of his reports, make a finding that tinnitus impacted
appellant’s ability to perform activities of daily living. Thus his rating for an additional
impairment for tinnitus is not substantiated in this case.14
On appeal, appellant stated that Dr. Hester provided letters explaining in depth about his
tinnitus to support his case. As discussed above, however, Dr. Hester’s medical reports are
insufficient to establish a consequential relationship between appellant’s employment-related
hearing loss and his claimed tinnitus.
The Board finds that appellant has failed to meet his burden of proof to establish tinnitus
as a consequential injury as the medical evidence is insufficient.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish tinnitus as a
consequence of his employment-related hearing loss.

12

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., supra note 11; A.D., supra note 11.

13

A.M.A., Guides 249.

14

K.G., Docket No. 14-1827 (issued January 5, 2015).

5

ORDER
IT IS HEREBY ORDERED THAT the September 11, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.15
Issued: September 20, 2016
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

15

James A. Haynes, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective November 16, 2015.

6

